NO. 07-04-0313-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                  MARCH 16, 2005
                          ______________________________

                                  SHERYL D. ATWOOD,

                                                         Appellant

                                             v.

                                 THE STATE OF TEXAS,

                                                 Appellee
                        _________________________________

        FROM THE COUNTY COURT AT LAW NO. 2 OF LUBBOCK COUNTY;

                NO. 2002-478,973; HON. DRUE FARMER, PRESIDING
                       _______________________________

                            ABATEMENT AND REMAND
                         _______________________________

Before QUINN, REAVIS and CAMPBELL, JJ.

       Appellant Sheryl D. Atwood appeals from a judgment convicting her of driving while

intoxicated. Appellant’s brief is due in this cause. Two extensions of time to file the brief

were granted, and a third extension of the applicable deadline was sought by appellant’s

counsel. Counsel represented that due to his workload and the reporter’s record being

misplaced, he was devoting “the remainder of this week . . . to preparation of the brief,

which will be completed by Friday, March 11, 2005.” To date, no brief has been filed on

behalf of appellant.
       Accordingly, we now abate this appeal and remand the cause to the County Court

at Law No. 2 of Lubbock County (trial court) for further proceedings. Upon remand, the trial

court shall immediately cause notice of a hearing to be given and, thereafter, conduct a

hearing to determine the following:

       1. whether appellant desires to prosecute the appeal;

       2. whether appellant has been denied the effective assistance of counsel
       due to appellate counsel’s failure to timely file an appellate brief. See Evitts
       v. Lucey, 469 U.S. 387, 394, 105 S. Ct. 830, 834-35, 83 L. Ed. 2d 821, 828
       (1985) (holding that an indigent defendant is entitled to the effective
       assistance of counsel on the first appeal as of right and that counsel must be
       available to assist in preparing and submitting an appellate brief).

We further direct the trial court to issue findings of fact and conclusions of law addressing

the foregoing subjects. Should the trial court find that appellant desires to pursue this

appeal, is indigent, has appointed counsel, and has been denied effective assistance of

counsel, or has no counsel, then we further direct it to appoint new counsel to assist in the

prosecution of the appeal. The name, address, phone number, telefax number, and state

bar number of the new counsel, if any, who will represent appellant on appeal must also

be included in the court’s findings of fact and conclusions of law. Furthermore, the trial

court shall also cause to be developed 1) a supplemental clerk’s record containing the

findings of fact and conclusions of law and 2) a reporter’s record transcribing the evidence

and argument presented at the aforementioned hearing. Additionally, the trial court shall

cause the supplemental clerk’s record to be filed with the clerk of this court on or before

April 15, 2005. Should additional time be needed to perform these tasks, the trial court

may request same on or before April 15, 2005.

       It is so ordered.

                                                  Per Curiam
Do not publish.

                                              2